DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura (JP 2018147703).

With respect to claim 1, Miura discloses  a light source apparatus (see fig.2) comprising: a light source section (see fig.2) that outputs light belongs to a first wavelength band (see 21 in fig.2); a wavelength converter (see 3 in fig.2) that converts o (disclosed by the operation of fig.2), and a second angle of incidence of a chief ray of the light that belongs to the second wavelength band with respect to the first surface is smaller than 45° (see the operation of fig.2 and the angle of mirror 41).

With respect to claim  5, Miura discloses  the light source apparatus according to claim 1, further comprising: a first focusing system (71 in fig.2) that is provided between the light source section (21) and the first optical element (41) and has positive power; and a second focusing system (5) that is provided between the first optical element (41) and the wavelength converter (see 3 in fig.2), wherein part of the light that belongs to the first wavelength band and enters the wavelength converter is scattered by the wavelength converter and exits along with the light that belongs to the second wavelength band out of the wavelength converter (disclosed by the structure of 3 of the inherent inefficiency of phosphor wavelength converters).

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2018147703) in view of Yamamoto (United States Patent Application Publication 2020073218 A1).

With respect to claim  3, Miura discloses the light source apparatus according to claim 1, but does not disclose  further comprising a third optical element that is provided between the light source section and the first optical element and diffuses the light that belongs to the first wavelength band.
Yamamoto discloses further comprising a third optical element (see 205 in fig.1) that is provided between the light source section (see 201B) and the first optical element (see 206) and diffuses the light that belongs to the first wavelength band (see the operation of fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miura with the teaching of Yamamoto so that a third optical element that is provided between the light source section and the first optical element and diffuses the light that belongs to the first wavelength band to enhance uniformity.


With respect to claim  6, Miura discloses a projector comprising: the light source apparatus according to claim 1; but Miura does not disclose a light modulator that modulates light from the light source apparatus in accordance with image information; and a projection optical apparatus that projects the light modulated by the light modulator.
	Yamamoto discloses further comprising a light modulator (see 150) that modulates light from the light source apparatus (see the operation of 150) in accordance with image information; and a projection optical apparatus (see 300) that projects the light modulated by the light modulator.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Miura with the teaching of Yamamoto so that a light modulator that modulates light from the light source apparatus in accordance with image information; and a projection optical apparatus that projects the light modulated by the light modulator to enhance utility of the light source.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2018147703) in view of Akiyama (US 20120008098 A1).

With respect to claim  2, Miura discloses the light source apparatus according to claim 1, does not disclose  wherein the light source section includes a first light emitter that outputs first light that has a first polarization direction and belongs to the first wavelength band and a second light emitter that outputs second light that has a second polarization direction different from the first polarization direction and belongs to the first wavelength band, the light source apparatus further comprises a second optical element that transmits the first light and reflects the second light, and the first light that exits out of the second optical element and the second light that exits out of the second optical element are incident on the first optical element.
Akiyama discloses wherein the light source section (see fig.2A) includes a first light emitter that outputs first light that has a first polarization direction and belongs to the first wavelength band (see 20 in fig.2A) and a second light emitter that outputs second light that has a second polarization direction different from the first polarization direction (see 30 in fig.2A) and belongs to the first wavelength band (see the operation of fig.2A), the light source apparatus further comprises a second optical element (18) that transmits the first light and reflects the second light (see the reflection of B(s)), and the first light that exits out of the second optical element and the second light that exits out of the second optical element are incident on an optical element (see 62).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Miura with the teaching of Akiyama so that the light source section includes a first light emitter that outputs first light that has a first polarization direction and belongs to the first wavelength band and a second light emitter that outputs second light that has a second polarization direction different from the first polarization direction and belongs to the first wavelength band, the light source apparatus further comprises a second optical element that transmits the first light and reflects the second light, and the first light that exits out of the second optical element and the second light that exits out of the second optical element are incident on the first optical element to increase the luminance of the light source device without degrading the light efficiency. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP 2018147703) in view of Uchida (JP 2000321661).
With respect to claim  4, Miura discloses the light source apparatus according to claim 1, but does not disclose further comprising an adjustment mechanism that adjusts the first angle of incidence and the second angle of incidence.  
Uchida discloses an adjustment mechanism (see 15 in fig.5) that adjusts the angle of incidence (see fig.5).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projection system of Miura in view of Uchida so that  an adjustment mechanism that adjusts the first angle of incidence and the second angle of incidence to enhance the versatility and facilitate maintainability of the projection system.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882